Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 1 of 15 Page ID #:20




                                                       FILED
                                             CLERK, U.S. DISTRICT COURT



                                               8/18/20
                                                cs
                                           CENTRAL DISTRICT OF CALIFORNIA
                                             BY: ___________________ DEPUTY




                                            CV20-7739-SVW(PDx)
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 2 of 15 Page ID #:21
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 3 of 15 Page ID #:22
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 4 of 15 Page ID #:23
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 5 of 15 Page ID #:24
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 6 of 15 Page ID #:25
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 7 of 15 Page ID #:26
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 8 of 15 Page ID #:27
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 9 of 15 Page ID #:28
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 10 of 15 Page ID #:29
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 11 of 15 Page ID #:30
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 12 of 15 Page ID #:31
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 13 of 15 Page ID #:32
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 14 of 15 Page ID #:33
Case 2:20-cv-07739-SVW-PD Document 2 Filed 08/18/20 Page 15 of 15 Page ID #:34
